Citation Nr: 1747483	
Decision Date: 10/24/17    Archive Date: 11/01/17

DOCKET NO.  13-12 889	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for chronic obstructive pulmonary disease.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Douglas M. Humphrey, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1991 to February 2001.

This appeal comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision issued by the United States Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  This case was previously remanded for further development.  The Veteran appeared at a January 2016 Video Conference Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record. 

FINDING OF FACT

On November 10, 2016, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran requesting to withdraw this appeal.  


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2016).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

The Veteran perfected his appeal on the claim for entitlement to service connection for low back disability and chronic obstructive pulmonary disease (COPD) when he submitted a timely substantive appeal in April 2013.  Following Remand, a September 2016 rating decision granted service connection for degenerative joint and disc disease of the lumbar spine and service connection for dyspnea (shortness of breath).  Notice of the decision was provided to the Veteran in October 2016.  However, the issue of service connection for COPD remained denied.  See September 2016 Supplemental Statement of the Case.

The Veteran submitted a statement expressing his "wish to withdraw [his] appeal (NOD received by VA September 9, 2011)," and accepting "the rating decision dated September 20, 2016, and VA's October 6, 2016 letter as the decision based on [his] appeal."  See VA Form 21-4138, Statement in Support of Claim, received November 16, 2016.  The Veteran has withdrawn his appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.



		
MICHAEL A. HERMAN
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


